NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOYCE WHITE,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
AND
UNITED STATES POSTAL SERVICE,
Interven0r. " '
2011-3108
Petition for review of the Merit SyStems Protection
Board in case no. DC0752110137-I-1.
ON MOTION
ORDER
Upon consideration of the motion to reform the official
caption to designate the Merit Systems Protection Board
as the respondent and to permit the United StateS P0stal
Service to intervene
I'i' ls ORDERED THAT:

VVHITE V. MSPB 2
(1) The motion is granted The revised official cap-
tion is reflected above.
(2) The respondent and intervenor should calculate
their brief due dates from the date of filing of this order.
FoR THE CoURT
    /s/ Jan Horbal3[
Date J an Horbaly
Clerk
cc: lVIichael D.J. Eisenberg, Esq.
Joshua A. Mandlebau1n, Esq. pl ..
LED
C 1 M ,E . u.s.c0uRT
21 3 nn 0rr0W sq ms FEor?»i:A'iP¢:'liz'hli’nFGR
5 _
lutz 0 2011
JAN|'l0RBALY
cum